J-A28009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

CHARLES FINCH

                            Appellant                  No. 1135 EDA 2013


          Appeal from the Judgment of Sentence November 2, 2012
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0005865-2009


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                      FILED DECEMBER 11, 2014

       Appellant, Charles Finch, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury

trial conviction of rape—forcible compulsion, unlawful contact with a minor,

indecent assault—without consent, and sexual assault.1 We affirm.

       In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.2

____________________________________________


1
   18 Pa.C.S.A. §§ 3121(a)(1), 6318(a)(1), 3126(a)(1), and 3124.1,
respectively.
2
 While Appellant’s counseled direct appeal was pending, he filed a pro se
PCRA petition, which the trial court did not address.    See generally
Commonwealth v. Jette, 611 Pa. 166, 23 A.3d 1032 (2011) (reiterating
(Footnote Continued Next Page)
J-A28009-14


      Appellant raises the following issues for our review:

          DID NOT THE TRIAL COURT ERR IN FINDING THAT [K.L.]
          WAS COMPETENT TO TESTIFY?

          DID NOT THE TRIAL COURT ERR IN DENYING THE MOTION
          FOR MISTRIAL DUE TO PROSECUTORIAL MISCONDUCT IN
          THE OPENING ARGUMENTS, WHERE THE PROSECUTOR
          URGED THE JURY TO MAKE A STATEMENT THAT THE
          DISABLED COULD GET JUSTICE IN COURT?

(Appellant’s Brief at 3).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Genece E.

Brinkley, we conclude Appellant’s issues merit no relief.     The trial court

opinion comprehensively discusses and properly disposes of the questions

presented.    (See Trial Court Opinion, filed November 27, 2013, at 21-26,

31-33) (finding: (1) court conducted competency hearing in which K.L.

testified, defense counsel cross-examined K.L., court heard argument, and

court was able to observe demeanor and timing of K.L.’s responses to

questions regarding truth, lies, and duty to tell truth; K.L. demonstrated

understanding of difference between truth and lie, importance of telling

truth, that it was good to tell truth, and that telling lie would get her in

trouble; K.L.’s confusion in placing certain events in specific years does not

go to her competency because she indicated ability to understand reality;

                       _______________________
(Footnote Continued)

rule that court will not consider pro se filings of defendant who is
represented by counsel of record).



                                            -2-
J-A28009-14


based on totality of record, K.L. was competent to testify; court did not

abuse     its   discretion   in   failing   to    preclude   K.L.’s   testimony;   (2)

Commonwealth’s statements about K.L. getting justice and being dragged

through this process were not so inflammatory as to prevent jury from

objectively weighing evidence at trial; discussion of concept of justice in

opening statement did not deprive Appellant of fair trial or rise to level of

manifest necessity required to grant mistrial; issue of fairness was open to

oratorical flair because K.L. was victim of heinous crime; court properly

denied defense counsel’s motion for mistrial because Commonwealth did not

commit prosecutorial misconduct during opening argument).                  The record

supports the trial court’s decision; therefore, we see no reason to disturb it.

Accordingly, we affirm on the basis of the trial court’s opinion.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2014




                                            -3-